737 N.W.2d 695 (2007)
Harvey JONES, Jr., Plaintiff-Appellee,
v.
Robert Duane RIBBRON, Defendant, and
Secura Insurance, Garnishee Defendant-Appellant.
Docket No. 132165. COA No. 260040.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's June 8, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant the motion for reconsideration and grant leave to appeal.